department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep ep ukti t uniform issue list no kkrekkeeerkerereeereeeeee kkkkkaikiikraakaeeekerereererereekre kher erereekrereee atin rra eerererererereekeeekeraeer keke erareereeeeeerereerrer reekerrerekrerererk legend church a congregation b region c t kkk eek aekerererekerekkike kkk kkekkeareere ree erereeeeeeereerereekekereeee hhh ika ire ae ire iki kee kraererekrekrerrekekeekriekekrkeke ceo krrarkereerereeekkekekrereerereek kekreekeerererereeherkeeerereee re rerereeareeekkekreeke college we hk kkkekekekekkeekerkeekekkkeke kkkkekrekeekeeerierekererkerereeekrerrekkkee kerrier rereeerereerkeee riker kee ikea rereeekererk rk hike rikki ri iik ree kreriaiaerere erk rare rear err rrr state d state e city f city g a rr rra karr ar aeh r ree er eere plan x plan y ia irr irr iki hei kr reiki tk ii ilia riese ii asiii kira ei me eir ir iir rii iii ii iii iiasa iia ia iari air ia hkreekkerkk keke ladies and gentlemen this is in response to a letter dated date supplemented by additional correspondence dated and date in which your authorized representative requested rulings on your behalf under sec_414 of the internal_revenue_code code in support of your ruling requests you have submitted the following statements and information the college is a not-for-profit corporation chartered under the laws of state d in the college was established by members of congregation b a group of religious individuals founded in city f under the auspices of and affiliated with church a the college's mission is to further the teachings and works of church a by bestowing upon students a respect for human dignity and a concern for the marginalized in our society through a liberal arts curriculum congregation b's ministry extends to the fields of education hospitals nursing homes child care and work in local churches the founding of the college and its continuing mission is a part of congregation b's education ministry the college's corporate bylaws provide that as a church a liberal arts college the curriculum is enriched by church a tradition and values as reflected in the philosophy of congregation b as such the college shall be managed and operated in accordance with the tradition teachings and the laws of church a and the constitution directives and philosophy of congregation b region c the regional headquarters of congregation b in the united_states is a not-for- profit corporation chartered in state e and located in city f the sole corporate members of the college are the head of region c and its regional council powers reserved to the corporate members under the college's charter and bylaws include but are not limited to the power to a approve recommended changes in the philosophy objectives and purposes of the college b interview and approve semi-finalists for the office of college president c amend alter modify or repeal the college's articles of incorporation and d approve nominees to the college's board_of trustees prior to their election or re-election the corporate powers of the college are vested in its board_of trustees board trustees are elected by a majority vote of the board from nominees approved by the members powers exercised by the board include but are not limited to the power to review the college's mission and purpose choose evaluate and supervise the college president approve institutional policies bearing on the faculty appointment promotion tenure and dismissal and control the general financial administration of the college and supervise its funds of the individuals listed as members of the board are adherents of church a and belong to a congregation such as congregation b both congregation b and the college are listed in the official directory of church a in the united_states the internal_revenue_service has determined that any organization listed or appearing in the official directory of church a also is an organization that is described in section code sec_501 and exempt from tax under sec_501 the college sponsors two retirement plans designed to meet the requirements of code sec_403 in addition effective the college proposed to develop and implement two new plans plan x is a supplemental retirement program for tenured faculty who have attained age with consecutive years_of_service plan y is a severance_pay package for tenured faculty who are leaving the teaching profession to pursue other careers plans x and y are nonqualified plans that will be funded from the college's general budget plans x and y are to be administered by a committee established for that particular purpose the committee will serve at the pleasure of the board and will work in cooperation with the college's vice president for academic affairs a proposed resolution to be adopted as soon as administratively feasible by the college's board_of trustees provides that committee members will be chosen by and serve at the pleasure of the board the exclusive purpose of the committee is to administer plans x and y based on the preceding statements and representations you request a ruling that from their effective dates of date plan x and plan y are church plans within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code congregation b a group of religious individuals in this case the college a not-for-profit corporation chartered under the laws of state d was established by members of founded under the auspices of and affiliated with church a the college's mission is to further the teachings tenets and works of church a by bestowing upon students a respect for human dignity and a concern for the marginalized in society the founding of the college and its continuing mission is a part of congregation b's education ministry as a church a liberal arts college the curriculum is enriched by church a tradition and values as reflected in the philosophy of congregation b and is managed and operated in accordance with the tradition teachings and the laws of church a and the constitution directives and philosophy of congregation b in addition both congregation b and the college are listed in the official directory for church a in the united_states the service has determined that organizations listed or appearing in the church a official directory are organizations described in code sec_501 and exempt from tax under code sec_501 therefore because of its corporate and philosophical structures and because of its listing in church a's official directory it is concluded that the college shares common religious bonds and convictions with church a and congregation b for purposes of sec_414 of the church pian rules congregation b and is associated with church a and moreover under the rule_of code sec_414 if an organization is controlled by or associated with a church or convention of churches as provide under sec_414 e d the employees of that organization are deemed to be employees of that church_or_convention_or_association_of_churches accordingly the employees of the college in this case also are considered to be church a employees for purposes of the church_plan rules of code sec_414 conversely under the rule_of code sec_414 church a is deemed to be the employer of the college's employees having established that college employees in this case are deemed to be employees of church a the question remaining is whether or not the plans in question are administered by an organization the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches cb in this case plans x and y are to be administered by a committee established for that particular purpose the committee will serve at the pleasure of the board a proposed resolution to be adopted by the board as soon as administratively feasible provides that committee members will be chosen by and serve at the pleasure of the board and in cooperation with the college s vice president for academic affairs the principal sole purpose of the committee is to administer plans x and y to provide retirement benefits or welfare benefits or both for individuals deemed to be employees church a accordingly it is ruled that from their effective dates of plan x and plan y are church plans within the meaning of sec_414 of the code this ruling is issued based on the assumption that board resolutions or bylaws formally adopting and implementing plan x and plan y will be adopted as soon as administratively feasible further this ruling also assumes that the necessary board resolutions or bylaws will be adopted and implemented as required herein to establish the plans' administrative committees copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions pertaining to the ruling please contact if you have _ of this office at ‘ for further information this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely sie andrew e zuckerman manager employee_plans technical group attachments deleted copy of this private_letter_ruling notice notice of intention to disclose copy of cover letter to your authorized representative
